[mvbstockownershipguideli001.jpg]
Exhibit 10.2 MVB FINANCIAL CORP. STOCK OWNERSHIP GUIDELINES Approved by the
Board of Directors: 5/21/2019 Ownership Requirement • Team Executives o
President and Chief Executive Officer – Tier I - 3x annual base salary o
Executives – Tier II - 1x annual base salary • Outside Directors o 10x annual
cash retainer (annual MVB Financial Corp. and MVB Bank) The following will be
used for determination of share ownership: • Shares owned outright by the
Executive or Director, or his or her immediate family members residing in the
same household • Shares held in trust for the benefit of the Executive or
Director, or his or her immediate family members • Unvested time-based
restricted stock units • “In-the-money” value of vested stock options The
following do not count towards satisfaction the stock ownership guidelines for
determination of share ownership: • Unvested stock options • Unvested
performance-based restricted stock units Additional share retention
requirements: • The Human Resources and Compensation Committee (“Committee”) is
responsible for assessing compliance with the ownership guidelines. • Ownership
will be reviewed annually and presented to the Committee, at its regularly
scheduled January meeting. • Shares of Company common stock purchased on the
open market are valued at cost, restricted stock and restricted stock units
acquired under any Company stock incentive plan are valued at the fair market
value (as defined under the applicable equity incentive plan) on the date of
grant, and shares acquired upon the exercise of stock options and any stock
purchase plan are valued at the fair market value at the time of exercise. These
values remain constant for purposes of these Guidelines. • For purposes of
vested stock options, “In-the-money” value will be based on the average daily
closing price in the month coincident with or immediately prior to
determination. That value will remain fixed until revalued the following year,
or until stock options are exercised. • Executives have five years from the date
this policy is adopted, or of initial election, whichever is greater, to meet
the ownership requirements. Directors have three years from the date this policy
is adopted, or of initial election, whichever is greater, to meet the ownership
requirements. Individuals will be viewed by the Committee to be complying if
they are progressing on a consistent basis. • Until these Guidelines have been
achieved with respect to any Executive/Director, the Company expects the
Executive/Director to show sustained progress toward meeting these Guidelines. •
The Executive/Director shall be required to hold a minimum of 100 percent (100%)
in value (valued as set out in these Guidelines) of their annual equity awards,
net of shares sold or withheld to pay any applicable exercise price for an
equity award or satisfy withholding tax obligations arising in connection with
the exercise, vesting or payment of an equity award (“Net Shares”). • The
Committee may consider an Executive’s/Director’s compliance with this policy or
progress towards achieving compliance with this policy in making future equity
grant decisions.



--------------------------------------------------------------------------------



 